DETAILED ACTION
Applicant's submission filed on 9/29/2021 has been entered.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Response to Amendments
Applicant’s arguments traversing the prior art rejections of claims 1-20 have been considered but are moot because of new grounds of rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nauck (US Publication No. 20160218963 A1), Vasseur (US Publication No. 20150333953 A1), Barry (US Publication No. 20170126519 A1), and further in view of Mahop (US Publication No. 20090116404 A1).

Regarding claim 1, Nauck discloses a method for delivering content to a client device, comprising:
receiving, at least from the client device (e.g., end-user client 130 – Fig. 1), data at least about monitored performance (e.g., path performance measures – paragraph 0057) of at least a portion of a network path (e.g., network path) over which the content (e.g., data being transmitted between a data-sending node and a data-receiving node) is delivered to the client device (e.g., end-user client 130-Fig. 1) from a headend (e.g., service host 110-Fig. 1). (Fig. 1 and paragraph 0057)
analyzing the data to determine one or more performance parameters (e.g., link performance measures) of the at least the portion of the network path; (paragraphs 0058, 0060, 0061 – the analysis module 14 analyzes the data about monitored performance, e.g., path performance measurement data to determine one or more performance parameters of the at least the portion of the network path, e.g., link performance measures.)
Nauck does not disclose the network path spanning multiple networks.
using at least the data to estimate a recurring time window during which the one or more performance parameters of the at least the portion of the network path will fall below a performance threshold; and 

Vasseur discloses using at least the data to estimate a 
when a current time is within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck in view of Vasseur in order to use at 
Nauck and Vasseur do not disclose that the network path spanning multiple networks;
that the time window is a recurring time window. 
Furthermore, Nauck and Vasseur do not disclose selecting an alternate network path between the client device and the headend using a hierarchy of alternate network paths that includes at least one previously unknown network path portion discovered and added to the hierarchy of alternate network paths from the data, the data including topology information for at least two of the multiple networks.
Barry discloses that the time window is a recurring time window. (figs. 3 & 4; [0026], [0035] – for example, Monday, from 6-8 PM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck and Vasseur in view of Barry such that the time window is a recurring time window.  One of ordinary skill in the art would have been motivated because it enhances network performance monitoring and predicting.  
Nauck, Vasseur and Barry do not disclose that the network path spanning multiple networks;

Mahop discloses that the network path spanning multiple networks; ([0059], [0060], - a network path across multiple network using a Core Border Node 252 that has a Border Gateway function (BGF) 254)
selecting an alternate network path between the client device (e.g., CE 116-FIG. 1 and [0049] ) and the headend (e.g., a server in PDN 130-FIG. 1 and [0051]) using a hierarchy of alternate network paths ([0094], [0095] and FIG. 7 – the links that are stored in the Link information table 720) that includes at least one previously unknown network path portion discovered and added to the hierarchy of alternate network paths from the data, ([0081]- [0086] and FIGs. 5a and 5b.  The QoS Routing module 324 selects an alternate network path from the hierarchy of alternate network paths in the Link information table 720.  The topology update detects a change in the network, e.g., a new node added, and updates any link changes in the Link information table 720.  A link involving a newly added node corresponds to the claimed at least one previously unknown network path portion discovered and added.) the data including topology information for at least two of the multiple networks. ([0063] and FIG. 2 disclose that the topology data in NTSDF include data from multiple networks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur and Barry in view of 

Regarding claim 5, Nauck, Vasseur, Barry and Mahop, in particular, Vasseur discloses wherein selecting the alternate network path comprises selecting the alternate network path that is estimated to have one or more performance parameters that are higher than the one or more performance parameters of the at least the portion of the network path during the time window. ([0075], [0083], FIG. 9.  The alternate network path of duplicating the traffic to the primary path and the back path implied that the network performance is enhanced.)
Nauck, Vasseur, Barry and Mahop, in particular, Barry discloses that the time window is a recurring time window. (figs. 3 & 4; [0026], [0035] – for example, Monday, from 6-8 PM.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 6, Nauck discloses determining one or more conditions associated with the at least the portion of the network path (e.g., weak link performing 
automatically selecting the alternate network path when the one or more conditions are detected. (paragraph 0028, 0029, 0058, 0060, 0061. The selection of alternate network path or strong link when weak link’s performance is detected does not require user’s action, and thus is automatic.)
 
Regarding claim 16, it is rejected for reasons similar as these for claim 1.

Regarding claim 17, Nauck discloses instructions for receiving the performance data about at least a portion of the alternate content delivery path. (paragraphs 0028.  The alternate delivery path is determined to have link performance measure indicative of performance above a predetermined threshold.  It is implied that performance data of the alternate content delivery path is received in order to reach the determination that the alternate content delivery path performs above the threshold.)

Regarding claim 18, Nauck discloses wherein the one or more performance parameters are selected from a group comprising bandwidth and latency. (paragraphs 0079, 0113.  Bandwidth and latency are performance parameters.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nauck, Vasseur, Barry and Mahop as applied to claim 1, and further in view of Word (US Patent No. 9992237 B1)

Regarding claim 2, Nauck, Vasseur, Barry and Mahop do not disclose wherein
the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and the first provider is an internet service provider. 
Word discloses the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and (col. 7, lines 50-65 and FIG. 5 - A first portion of traffic 504 includes a first network path portion controlled by an internet service provider and a second network path portion from a content provider.)
the first provider is an internet service provider. (col. 7, lines 50-55 and FIG. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry and Mahop in view of Word such that the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and that the first provider is an internet service provider.  One of ordinary skill in the art would have been motivated because it provides cooperation between an internet service provider and the content delivery network for delivering content to an end user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nauck, Vasseur, Barry and Mahop as applied to claim 1, and further in view of Word and Pettey (US Publication No. 20120313557 A1)

Regarding claim 3, Nauck, Vasseur, Barry and Mahop do not disclose wherein the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and the second provider is a subscription based content provider.
Word discloses the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and (col. 7, lines 50-65 and FIG. 5 - A first portion of traffic 504 includes a first network path portion controlled by an internet service provider and a second network path portion from a content provider.)
the second provider is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry and Mahop in view of Word such that the alternate network path comprises a first network path portion from a first provider and a second network path portion from a second provider; and that the second provider is a 

Pettey discloses wherein the second provider (content provider 704 – Fig. 7) is a subscription based content provider. (paragraph 0064 – “end users 712 can be provided with access to content stored by content provider 704 on a per use basis or on a subscription basis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry, Mahop and Word in view of Pettey such that the second provider is a subscription based content provider.  One of ordinary skill in the art would have been motivated because it provides commonly available subscription based content provider as a part of heterogeneous networks.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nauck, Vasseur, Barry, Mahop, Word and Pettey as applied to claim 3, and further in view of Matsuya (US Publication No. 20130326027 A1).

Regarding claim 4, Nauck, Vasseur, Barry, Mahop, Word and Pettey do not explicitly disclose wherein the second network path portion is part of a closed network. 
Matsuya discloses wherein the second network path portion is part of a closed network. (paragraph 0020) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry, Mahop, Word and .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nauck, Vasseur, Barry, Mahop as applied to claim 1 or 16, and further in view of Dibirdi (US Publication No. 20110302027 A1).

Regarding claim 7, Nauck, Vasseur, Barry, Mahop do not disclose discontinuing use of the alternate network path when it is determined that the one or more the performance parameters of the at least the portion of the network path exceed the performance threshold.
Dibirdi discloses discontinuing use of the alternate network path (e.g., other link) when it is determined that the one or more performance parameters of the at least the portion of the network path (e.g., target link) exceed the performance threshold. (Fig. 7, steps 705, 707, 709.  Paragraphs 0055, 0057.  When the target link has returned to its defined leased capacity, it is considered that one or more performance parameters of the at least the portion of the network path exceed the performance threshold.  When the target link target link has returned to its defined leased capacity, the data is reroute though the target link, and thus the use of routing the data via alternate network path (e.g., other link) is discontinued .)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry, Mahop in view of 

Regarding claim 20, Nauck, Vasseur, Barry, Mahop do not disclose discontinuing use of the alternate 4Attorney Docket No. TMO0057.USU1 content delivery path when it is determined the one or more performance parameters of the at least the portion of the content delivery path are no longer below the performance threshold. 
Dibirdi discloses discontinuing use of the alternate content delivery path (e.g., other link) when it is determined the one or more performance parameters of the at least the portion of the content delivery path (e.g., target link) are no longer below the performance threshold. (Fig. 7, steps 705, 707, 709.  Paragraphs 0055, 0057.  When the target link has returned to its defined leased capacity, it is considered that one or more performance parameters of the at least the portion of the content delivery path are no longer below the performance threshold.  When the target link target link has returned to its defined leased capacity, the data is reroute though the target link, and thus the use of routing the data via alternate network path (e.g., other link) is discontinued .)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nauck, Vasseur, Barry, Mahop in view of Dibirdi in order to use of the alternate  content delivery path when it is determined the one or more performance parameters of the at least the portion of the content delivery .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US Publication No. 20170012870 A1), Vasseur, Barry and Mahop.

 Regarding claim 8, Blair discloses a content delivery system, comprising:
a client device (e.g., devices 104-106 - Fig. 1B) communicatively coupled to a first network (e.g., network A 130 - - Fig. 1B), the client device comprising a network data collection module; (Figs. 1B and 2, and paragraphs 0028, 0029, 0036, 0037.  The client device, e.g., devices 104-106 is communicatively coupled to network A 130.  The client device comprises a network interface 210, that is “a network data collection module.”)
a content delivery module (e.g., data center 150 - Fig. 1B) communicatively coupled to a second network (e.g., network B - Fig. 1B) and the first network (e.g., network A- Fig. 1B); and (Fig. 1B and paragraphs 0028, 0029.) 
a network analyzer (e.g., Application Visibility and Control (AVC) – paragraph 0033) configured to:
receive network data at least regarding monitored network performance from the network data collection module; (paragraphs 0032-0034.  The AVC in CE-1 receives data regarding monitored network performance, such as jitter, delay, loss, from the 
determine, based at least in part on the network data, a content delivery path (e.g., determining a content delivery path using performance routing) between the client device (e.g., devices 104-106) and a headend (e.g., source in the data center), the content delivery path including network path segments from the first network (e.g., network A – Fig. 1B) and network path segments from the second network (e.g., network B– Fig. 1B). (paragraphs 0032-0034.)  
Blair does not disclose the content delivery path spanning multiple networks;
use the network data to estimate a recurring time window during which a performance parameter of a portion of the content delivery path will fall below a performance threshold; and
identify an alternative to the portion to use for the content delivery path when a current time is within the recurring time window using a hierarchy of alternate content delivery paths that includes at least one previously unknown content delivery path portion discovered and added to the hierarchy of alternate content delivery paths from the network data, the network data including topology information for at least two of the multiple networks.
Vasseur discloses use the network data to estimate a 
identify an alternative to the portion to use for the content delivery path when a current time is within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair in view of Vasseur in order to estimate a time window during which a performance parameter of a portion of the content delivery path will fall below a performance threshold; and identify an alternative to the portion to use for the content delivery path when a current time is within the time window.  One of ordinary skill in the art would have been motivated because it allows alternate data paths to be defined in a non-static fashion, and thus adapting to changing network conditions.  
Blair and Vasseur do not disclose that the network path spanning multiple networks;
that the time window is a recurring time window;


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair and Vasseur in view of Barry such that the time window is a recurring time window.  One of ordinary skill in the art would have been motivated because it enhances network performance monitoring and predicting.  
Blair, Vasseur and Barry do not disclose that the network path spanning multiple networks;
i
Mahop discloses the network path spanning multiple networks; ([0059], [0060], - a network path across multiple network using a Core Border Node 252 that has a Border Gateway function (BGF) 254)
identify an alternative to the portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur and Barry in view of Mahop such that the network path spanning multiple networks; and in order to 

Regarding claim 11, Blair discloses wherein the first network is provided by an internet service provider. (paragraph 0100 discloses that network 132 is an Internet 
service provider's network and that network 130 is an MPLS network.  It is obvious that having network 130 as an Internet service provider's network and network 132 as an 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry and Mahop as applied to claim 8, and further in view of Pandiarajan (US Publication No. 20150281395 A1).

Regarding claim 9, Blair, Vasseur, Barry and Mahop do not disclose wherein the client device is a set-top box. 
Pandiarajan discloses wherein the client device is a set-top box (e.g., set-top device -paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry and Mahop in view of Pandiarajan such that the client device is a set-top box.  One of ordinary skill in the art would have been motivated because it provides flexibilities for a user device, including commonly available set-top boxes, to communicate via networks.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry and Mahop as applied to claim 8, and further in view of Matsuya.

Regarding claim 10, Blair, Vasseur, Barry and Mahop do not disclose wherein the second network is a closed network.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry and Mahop in view of Matsuya such that the second network path portion is part of a closed network.  One of ordinary skill in the art would have been motivated because it provides flexibilities for a user device to communicate via different networks and protocols.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry and Mahop as applied to claim 8, and further in view of Sylvain (US Publication No. 20050148342 A1).

Regarding claim 12, Blair, Vasseur, Barry and Mahop do not disclose wherein the content delivery module is communicatively coupled to the first network using an access point. 
Sylvain discloses wherein the content delivery module (Ethernet switch 22 – Fig. 1 or Fig. 6) is communicatively coupled to the first network (one of local wireless zones 18A, 18B, and 18C – Fig. 1 or Fig. 6) using an access point (one of the access points 14A, 14B, 14C - Fig. 1 or Fig. 6). (Fig. 1 or Fig. 6 and paragraph 0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry and Mahop in view of Sylvain such that the content delivery module is communicatively coupled to the first .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry and Mahop as applied to claim 8, and further in view of Pettey.

Regarding claim 13, Blair, Vasseur, Barry and Mahop do not disclose wherein the content delivery module is associated with a subscription based content provider. 
Pettey discloses wherein the content delivery module (network server 1…N – Fig. 7) is associated with a subscription based content provider (Content provider 704 – Fig. 7). (paragraph 0064. “end users 712 can be provided with access to content stored by content provider 704 on a per use basis or on a subscription basis.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry and Mahop in view of Pettey such that the content delivery module is associated with a subscription based content provider.  One of ordinary skill in the art would have been motivated because it allows efficient subscription management.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry, Mahop and Pettey as applied to claim 13, and further in view of Lauer (US Publication No. 20150131513 A1).


Lauer discloses wherein the network analyzer is further configured to determine the content delivery path based, at least in part, on a type of content provided on the content delivery path. (paragraph 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry, Mahop and Pettey in view of Lauer such that the network analyzer is further configured to determine the content delivery path based, at least in part, on a type of content provided on the content delivery path.  One of ordinary skill in the art would have been motivated because it allows efficient usages of network resources.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry, Mahop and Pettey as applied to claim 13, and further in view of Hong (US Publication No. 20160094467 A1).

Regarding claim 15, Blair, Vasseur, Barry, Mahop and Pettey do not disclose wherein the network analyzer is further configured to determine the content delivery path based, at least in part, on a subscription level associated with the client device. 
Hong discloses wherein the network analyzer is further configured to determine the content delivery path based, at least in part, on a subscription level (e.g., customer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blair, Vasseur, Barry, Mahop and Pettey in view of Hong such that the network analyzer is further configured to determine the content delivery path based, at least in part, on a subscription level associated with the client device.  One of ordinary skill in the art would have been motivated because it allows efficient management of user subscription levels.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Blair, Vasseur, Barry, Mahop as applied to claim 16, and further in view of Chen (US Publication No. 20160234093 A1).

Regarding claim 19, Blair, Vasseur, Barry, Mahop do not disclose comprising instructions for notifying a provider of the at least the portion of the content delivery path that the one or more performance parameters are below the performance threshold. 
Chen discloses comprising instructions for notifying a provider of the at least the portion of the content delivery path that the one or more performance parameters are below the performance threshold. (paragraph 0010.  “If the video performance index lies outside of the threshold range, the subscriber premise device may output an alert to a device controlled by a content provider.”  As such, the content provider is notified of the network condition of outside of the threshold range by receiving the alert by the device controlled by the content provider.)
.

Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Weiwei Stiltner/
Examiner, Art Unit 2451 

/Soe Hlaing/           Primary Examiner, Art Unit 2451